DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman (US Patent 8,199,251 B2, the granted Patent of 10/23/2021 IDS citation 28 2010/00060747).
With regard to claim 1: Woodman discloses a camera housing 100 which comprises a first housing portion 102 that forms a first portion of a cavity to receive a camera 110 and a second housing 140 that forms a second portion of the cavity to receive the camera.  Woodman further discloses a hinge 142 movably connecting the first housing portion to the second housing portion such that the second housing portion is movable relative to the first housing portion to expose the cavity (closed position shown in Figures 2a-2b, open in 1a-1c) and fastening structures which are configured to connect the first housing portion to the second housing portion when the camera is in the closed position.  The fastening structures include a first latch component 144 connected to the first housing portion and a second latch component 146 which is connected to the second housing portion at a first end (by being integrated into the upper edge of the second housing structure) and the first latch at the other end (when the latch is closed, best seen in Figure 2a).  In Woodman the first latch component is configured to position the second latch component over the second housing portion (when coupled the second latch portion is retained at the top of the housing and thus “over” the second housing portion) so that the second latch component couples the first housing portion and the second housing portion together (through the interface of the hook-shaped first latch component and the L-shape of the second latch component).  Woodman also discloses the inclusion of protrusions 120 which extend from the first housing portion and configured to connect the camera housing to a mount (see column 4 lines 59-61).

With regard to claim 2:  As can be best seen in Figure 3 and as described in Column 5 lines 49-52 the hinge of Woodman includes a rod-shaped member which extends through an inner hinge structure.

With regard to claim 3: Woodman discloses that the housing includes pliable material which extends over buttons of the camera to allow a user to manipulate the buttons through the camera housing, see column 4 lines 34-37.

With regard to claims 4 and 5: The first latch component of Woodman includes a hook-shaped lateral bar (hook shape best seen in Figure 1a, lateral extension of the element across the top of the housing is shown in Figure 1b) and the second latch component of Woodman comprises an L-shaped bar (L-shape of element 145 best seen in Figure 2a, lateral extension best visible in Figure 1b).

With regard to claim 6: The housing of Woodman is disclosed as incorporating a lens window 104 which is aligned with the lens of the camera when the camera is installed within the camera housing, with the camera housing being a waterproof enclosure that protects the camera from water, see column 4 lines 44-56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman in view of Tamamura et al (US Patent 4,668,061).
With regard to claims 8-9: Woodman does not disclose the inclusion of another fastening structure, formed of a clip assembly or a button assembly, which is configured to hold the second housing portion in the closed position.
Tamamura teaches a waterproof camera housing which incorporates two complementary fastening structures: a hook element 2 configured to reach around and engage with an element 18a on the rear door of the housing to close the housing and a clip assembly 5 which is configured to engage with an element 15a of the front side of the housing in order to lock the entire fastening arrangement in a closed position.  Figures 4-7 show the actuation and of the locking mechanism and opening of the buckle as described in column 2 line 47 through column 3 line 29.  Tamamura indicates that incorporating such a clip-based fastening structure into the housing to retain the fastening element which holds the back door in the closed position allows for the user to avoid accidentally opening the back lid while enabling the mechanism to be actuated in an easy manner, see column 3 lines 34-46.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera housing or Woodman to have a clip assembly as in Tamamura as an additional fastening structure in order to ensure that the housing is not accidentally opened while still allowing a user to easily open the housing when desired.

Allowable Subject Matter
Claims 10-20 allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art before the time of filing would have found obvious the claimed combinations of camera hosing structure with the addition of the claimed securing arm that serves as a securing retainer configured to accommodate extension modules.
It is known to include positioning structures to allow for a camera body to be correctly positioned within and retained within a camera housing, but not to provide an “arm” shaped member that accommodates extension modules. For example Takanashi (US Patent 7,426,339 B2) incorporates a plurality of positioning features including abutment elements 25, 26, 27, and 28 and a screw 59, none of which are arm shaped and all of which interface with the camera body itself and not expansions to the camera body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852